
	

116 S2147 IS: Anti-Spoofing Penalties Modernization Act of 2019
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2147
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2019
			Ms. Collins (for herself, Ms. Sinema, Mr. Hawley, Mr. Peters, Ms. McSally, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To double the existing penalties for the provision of misleading or inaccurate caller
			 identification information, and to extend the statute of limitations for
			 forfeiture penalties for persons who commit such violations.
	
	
 1.Short titleThis Act may be cited as the Anti-Spoofing Penalties Modernization Act of 2019. 2.Increasing penalties and extending statute of limitations for spoofers (a)Increasing penaltiesSection 227(e)(5) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)) is amended—
 (1)in subparagraph (A)(i)— (A)by striking $10,000 and inserting $20,000; and
 (B)by striking $1,000,000 and inserting $2,000,000; and (2)in subparagraph (B), by striking $10,000 and inserting $20,000.
 (b)Extending statute of limitationsClause (iv) of section 227(e)(5)(A) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)(A)) is amended—
 (1)in the heading, by striking 2-year and inserting 3-year; and (2)by striking 2 years and inserting 3 years.
				
